   
 
 

UNITED STATES DISTRICT COURT 1
SOUTHERN DISTRICT OF NEW YORK | -

ih Bae.

 

 

 

Marcie Romani,

ou. Case No. 1:20-cv-07229
Plaintiff,

— against— ORDER OF DISMISSAL WITH
PREJUDICE

Barclays Bank Delaware, and Experian
Information Solutions, Inc.,

Defendant(s).

 

 

Plaintiff Marcie Romani, by counsel, and Defendant Experian Information Solutions,
Inc., by counsel, having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff
And Defendant Experian Information Solutions, Inc., AND THE COURT, having been duly
advised, NOW FINDS that the same should be granted.

IT JS, THEREFORE, ORDERED that all claims of Plaintiff Marcie Romani against
Defendant Experian Information Solutions, Inc. are dismissed, with prejudice. Plaintiff Marcie
Romani and Defendant Experian Information Solutions, Inc. shall each bear their own costs and

attorneys’ fees.

Date: MAY 16 2021 sua bo VO roe

al: YetIGE Apited States District Court,
Goukthe strict of New York

 

 
